UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 3, 2017 UWHARRIE CAPITAL CORP (Exact name of Registrant as Specified in Its Charter) North Carolina 000-22062 56-1814206 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 132 North First Street Albemarle, North Carolina (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: 704-983-6181 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On February 3, 2017, Uwharrie Capital Corp (the “Registrant”) announced financial results for the year ended December 31, 2016. The Registrant reported consolidated total assets of $548.2 million at December 31, 2016. Net income for the twelve-month period ended December 31, 2016, was $2.21 million versus $2.01 million for the same period in 2015, a 10% improvement. For the twelve months, ended December 31, 2016, net income available to common shareholders was $1.62 million or $0.23 per share compared to $1.42 million or $0.20 per share for December 31, 2015, a 14% improvement. Net income available to common shareholders takes into consideration the payment of dividends on preferred stock issued by the Company. A copy of the press release (the “Press Release”) announcing the Registrant’s results is attached as Exhibit 99.1 and incorporated by reference herein. This Current Report on Form 8-K (including information included or incorporated by reference herein) may contain, among other things, certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including, without limitation, (i) statements regarding certain of the Registrant’s goals and expectations with respect to earnings, income per share, revenue, expenses and the growth rate in such items, as well as other measures of economic performance, including statements relating to estimates of credit quality trends, and (ii) statements preceded by, followed by or that include the words “may,” “could,” “should,” “would,” “believe,” “anticipate,” “estimate,” “expect,” “intend,” “plan,” “projects,” “outlook” or similar expressions. These statements are based upon the current belief and expectations of the Registrant’s management and are subject to significant risks and uncertainties that are subject to change based on various factors (many of which are beyond the Registrant’s control). Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Number Description 99.1 Press Release dated February 3, 2017 regarding the “Registrants” results of operations for the year ended December 31, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Company Name Date: February 3, 2017 By: /s/R. David Beaver, III R. David Beaver, III Principal Financial Officer Exhibit Index Exhibit
